                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


                                                          Case No. 3:19-00843
    In re Nissan North America, Inc. Litigation
                                                          District Judge William L. Campbell, Jr.

                                                          Magistrate Judge Chip Frensley



       UNOPPOSED MOTION TO EXTEND DEADLINE FOR RESPONDING TO
    PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT

          Defendants, pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), move this Court for

an extension of time in which to file a response to Plaintiffs’ First Amended Consolidated Class

Action Complaint (“FACCAC”) [Dkt. 148]. Defendants seek an extension of 15 days from

October 22, 2020, (the date included in the Court’s Order granting Plaintiffs leave to amend [Doc.

147]), making Defendants’ response due on or before November 6, 2020. Plaintiffs do not oppose

Defendants’ request for additional time.

          As grounds for this motion, Defendants state that the FACCAC involves 17 plaintiffs and

the laws of 14 different states, with several causes of action alleged under each specific state’s

laws.1 Defendants request additional time to analyze and respond to the myriad allegations

contained in the 336 paragraphs of the FACCAC. In light of Plaintiffs’ agreement to the requested

extension, Defendants submit that the extension will not prejudice any party nor cause any

significant delay in the proceedings.




1
 For a comprehensive list of the states and vehicle models involved in this action, see Exhibit A to Defendants’
Opposition to Plaintiffs’ Motion for Leave to File First Amended Consolidated Class Action Complaint [Doc. 136-
1].



      Case 3:19-cv-00843 Document 150 Filed 10/02/20 Page 1 of 6 PageID #: 582
       Based on the foregoing, Defendants move the Court for an extension until November 6,

2020 to respond to Plaintiffs’ First Amended Consolidated Class Action Complaint.

 Dated: October 2, 2020                         Respectfully submitted,


                                                s/ Brigid. M. Carpenter
                                                Brigid M. Carpenter (BPR No. 18134)
                                                Anthony F. Schlehuber (BPR No. 37334)
                                                BAKER, DONELSON, BEARMAN, CALDWELL &
                                                BERKOWITZ, P.C.
                                                211 Commerce Street, Suite 800
                                                Nashville, TN 37201
                                                (615) 726-7341
                                                bcarpenter@bakerdonelson.com
                                                aschlehuber@bakerdonelson.com

                                                E. Paul Cauley, Jr.
                                                S. Vance Wittie
                                                DRINKER, BIDDLE & REATH, LLP
                                                1717 Main Street, Suite 5400
                                                Dallas, TX 75201
                                                paul.cauley@dbr.com
                                                vance.wittie@dbr.com

                                                Paul Jeffrey Riehle
                                                Matthew Jacob Adler
                                                DRINKER, BIDDLE REATH LLP
                                                Four Embarcadero Center, 27th Floor
                                                San Francisco, CA 94111
                                                matthew.adler@dbr.com
                                                paul.riehle@dbr.com

                                                Attorneys for Defendants Nissan North
                                                America, Inc. and Nissan Motor Co., Ltd.




   Case 3:19-cv-00843 Document 150 Filed 10/02/20 Page 2 of 6 PageID #: 583
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Motion for Extension was
served on counsel for the parties listed below via first class mail, postage prepaid, unless said party
is a registered CM/ECF participant who has consented to electronic notice, and the Notice of
Electronic Filing indicates that Notice was electronically mailed to said party:

Jaimie Mak
RICHMAN LAW GROUP
81 Prospect Street
Brooklyn, NY 11201
jmak@richmanlawgroup.com

Kim E. Richman
RICHMAN LAW GROUP
8 West 126th Street
New York, NY 10027
krichman@richmanlawgroup.com

Daniel A. Schlanger
LAW GROUP LLP
9 East 40th Street
Suite 1300
New York, NY 10016
dschlanger@conumerprotection.net

Joel Dashiell Smith
Lawrence Timothy Fisher
Frederick J. Klorczyk, III
BURSOR & FISHER, P.A.
1990 North California Boulevard
Suite 940
Walnut Creek, CA 94596
jsmith@bursor.com
ltfisher@bursor.com
fklorczyk@bursor.com




   Case 3:19-cv-00843 Document 150 Filed 10/02/20 Page 3 of 6 PageID #: 584
H. Clay Barnett, III
W. Daniel Miles, III
James Mitchell Williams
BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
218 Commerce Street
P.O. Box 4160
Montgomery, AL 36104
clay.barnett@beasleyallen.com
dee.miles@beasleyallen.com
mitch.williams@beasleyallen.com

Adam J. Levitt
John E. Tangren
Daniel R. Ferri
DICELLO LEVITT & CASEY LLC
Ten North Dearborn Street
Eleventh Floor
Chicago, IL 60602
alevitt@dlcfirm.com
jtangren@dlcfirm.com
dferri@dlcfirm.com

J. Gerard Stranch, IV
Benjamin A. Gastel
BRANSTETTER, STRANCH & JENNINGS, PLLC
223 Rosa L. Parks Avenue
Suite 200
Nashville, TN 37203
gerards@bsjfirm.com
beng@bsjfirm.com

Benjamin L. Bailey
Jonathan D. Boggs
Michael L. Murphy
BAILEY GLASSER LLP
209 Capitol Street
Charleston, WV 25301
bbailey@baileyglasser.com
jboggs@baileyglasser.com
mmurphy@baileyglasser.com




   Case 3:19-cv-00843 Document 150 Filed 10/02/20 Page 4 of 6 PageID #: 585
Lynn A. Toops
Lisa M. LaFornara
Cohen & Malad, LLP
One Indiana Suqare
Suite 1400
Indianapolis, IN 46204
ltoops@cohenandmalad.com
llafornara@cohenandmalad.com



this 2nd day of October, 2020.


                                          s/ Brigid M. Carpenter
                                          Brigid M. Carpenter




   Case 3:19-cv-00843 Document 150 Filed 10/02/20 Page 5 of 6 PageID #: 586
                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



                                                 Case No. 3:19-00843
 In re Nissan North America, Inc. Litigation
                                                 District Judge William L. Campbell, Jr.

                                                 Magistrate Judge Chip Frensley



[PROPOSED] ORDER GRANTING MOTION TO EXTEND DEADLINE TO RESPOND
     TO PLAINTIFFS’ FIRST AMENDED CONSOLIDATED CLASS ACTION
                            COMPLAINT

       Defendants have filed an unopposed motion for an extension of the deadline by which they

must file responses to Plaintiff’s First Amended Consolidated Class Action Complaint [Doc. 148].

       The Court finds that Defendants’ motion is well-taken and is therefore GRANTED.

Defendants shall file their responsive pleadings to the First Amended Consolidated Class Action

Complaint on or before November 6, 2020.

       IT IS SO ORDERED.




                                                   ____________________________________
                                                   United States Magistrate Judge




   Case 3:19-cv-00843 Document 150 Filed 10/02/20 Page 6 of 6 PageID #: 587
